IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs March 1, 2005

                STATE OF TENNESSEE v. GEORGE HAMPTON

                  Direct Appeal from the Criminal Court for Shelby County
                         Nos. 03-01711,18 Joseph B. Dailey, Judge



                     No. W2004-01248-CCA-R3-CD - Filed July 14, 2005


Following a jury trial, Defendant was found guilty in case No. 03-01711 of three counts of
aggravated robbery, Class B felony, involving victims Henry Skelton, Mark Mears, and John Norris,
and one count of aggravated assault, a Class C felony, involving victim Myron Raymond. The trial
court sentenced Defendant as a Range III, persistent offender, to thirty years for each aggravated
robbery conviction and fifteen years for the aggravated assault conviction. Defendant was found
guilty in case No. 03-01718 of one count of especially aggravated robbery, a Class A felony, of Dr.
Charles White, and the trial court sentenced Defendant to sixty years as a Range III, persistent
offender, for this offense. The trial court ordered Defendant’s sentences in case No. 03-01711 to be
served consecutively to each other and consecutively to his sentence in case No. 03-01718, for an
effective sentence of one hundred and sixty-five years. On appeal, Defendant does not challenge the
sufficiency of the convicting evidence. Defendant argues, however, that the trial court’s application
of enhancement factors in determining the length of his sentences violated his Sixth Amendment
right to trial by jury. Defendant also argues that the trial court erred in imposing consecutive
sentencing. After a thorough review of the record, we affirm the judgments of the trial court, and
the imposition of consecutive sentencing.

       Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court Affirmed

THOMAS T. WOODALL, J., delivered the opinion of the court, in which JAMES CURWOOD WITT , JR.,
and J.C. MCLIN , JJ., joined.

Robert Wilson Jones, District Public Defender; Garland Erguden, Assistant Public Defender; and
Trent Hall, Assistant Public Defender, Memphis, Tennessee, for the appellant, George Hampton.

Paul G. Summers, Attorney General and Reporter; David E. Coenen, Assistant Attorney General;
William L. Gibbons, District Attorney General; Amy Weirich, Assistant District Attorney General;
and Steve Jones, Assistant District Attorney General, for the appellee, the State of Tennessee.
                                             OPINION

I. Background

        Judy Murphy, a nurse with the Memphis Surgery Center, was feeding some stray cats outside
the Center around 6:15 a.m on July 30, 2002. She saw Dr. Charles White drive into the parking lot.
Dr. White started walking toward the Center, and Ms. Murphy saw two men behind him, one of
whom carried a shotgun. The man with the gun said, “Where do you think you are going, old man.”
Dr. White began to run. He tripped and fell face forward onto the pavement. Both men leaned down
to search through Dr. White’s pockets.

       Ms. Murphy ran toward the Center. Candy Stidum opened the locked door, and Ms. Murphy
was able to get into the Center just as the man with the gun reached the door. The man pounded on
the door with his gun and pointed the weapon at Ms. Stidum, who was behind the glass panel.
Another nurse in the Center called 911. Ms. Murphy and Ms. Stidum later identified Defendant as
the man who carried the gun during the robbery.

         John Norris, Henry Skelton, Mark Mears, and Myron Raymond had gathered in the parking
lot of a Steak and Ale Restaurant around 6:15 a.m. on July 30, 2002, to collect the newspapers they
would later deliver throughout the city. Two men drove up in a late-model, gray automobile. Mr.
Raymond identified Defendant as the driver of the vehicle. Defendant’s car window was down. Mr.
Norris said that Defendant pulled a stocking mask over his face, pointed a sawed-off shotgun out of
the window and told him and Mr. Skelton to hand over their wallets. Defendant stuck his hand out
of the window, and Mr. Skelton and Mr. Norris handed him their wallets.

       The passenger with Defendant, whom Mr. Raymond and Mr. Mears later identified as
Anthony Wallace, exited the vehicle and approached Mr. Mears, demanding money. Mr. Wallace
grabbed some keys and a pager from Mr. Mears’ pockets and then began hitting Mr. Mears. Mr.
Raymond rushed to Mr. Mears’ assistance and pulled Mr. Wallace away from him. Mr. Wallace
went over to the gray car and grabbed the shotgun from Defendant. The three men began circling
Mr. Mears’ truck as Mr. Wallace yelled that he was going to kill Mr. Mears. In the meantime,
Defendant was having trouble starting the gray car, and Mr. Wallace ordered Mr. Mears to hand over
the keys to his truck. The gray car started, however, and Defendant and Mr. Wallace drove away.
Mr. Skelton said he thought that the license plate number of the gray car was HVY 647.

         Later that day, around 4:30 p.m., Officer Michael Jackson received information that a car
matching the description of the vehicle used in the early morning robberies was parked at 575
Williams Street. Officer Jackson parked about five hundred feet from the house. Twenty minutes
later, a man came out of the house and drove away in the gray car. The license plate number of the
gray car was HVY 847. Officer Jackson radioed that the vehicle was moving and followed the car
up Williams Street until the driver turned into an alley. A patrol car entered the alley from the other
end and blocked the car’s exit. Officer Jackson identified Defendant as the driver of the vehicle.



                                                 -2-
       On August 1, 2002, Officer Jackson was at the Greyhound Bus Terminal picking up a family
member when he spotted Mr. Wallace sitting in the waiting room. Mr. Wallace had a one-way ticket
to Buffalo when he was apprehended.

        The proof showed that David White was robbed at 12:45 a.m. on July 30, 2002, in the
parking lot of his place of employment. He said that a car pulled into the parking lot as he was
walking toward his vehicle. The car stopped, and the driver stuck a shotgun out of the window. The
passenger got out of the car and took Mr. White’s wallet from his pocket. The driver yelled,
“Anthony, just get his wallet, just get his wallet, Anthony.” Mr. White later identified Defendant
as the driver of the vehicle.

       Officer Kevin M. Shaffer testified that he found one 12-gauge live shotgun shell wrapped in
a Kleenex in the front seat of Defendant’s car.

        Sergeant Bart Ragland testified that the Memphis Surgery Center and the Steak and Ale at
which the offenses took place were less than a mile apart. Sergeant Ragland said that some of Dr.
White’s personal belongings were found in a garbage can in the house located on Williams Street
after Defendant was transported to the police station. Sergeant Ragland read Defendant his Miranda
rights at 7:57 p.m. on July 30, 2002. He said that Defendant was cooperative, but he told Sergeant
Ragland that he did not want to talk that night because he was tired. Sergeant Ragland said he
decided to wait until the next day to interview Defendant. The following evening, Defendant stated
that he participated in Dr. White’s robbery, but he denied carrying the shotgun. He said that it was
Mr. Wallace’s idea to rob Dr. White, and Mr. Wallace carried the weapon during the commission
of the offense. Defendant said that he was driving a gray car which he had purchased for two rocks
of cocaine. Defendant said that the shotgun was unloaded because he did not want anyone to get hurt
during the robbery.

       Immediately after this statement, Defendant gave a statement detailing his participation in
the robberies at the Steak and Ale Restaurant. Once again, Defendant said that the robberies were
Mr. Wallace’s idea, and Mr. Wallace, not Defendant, carried the shotgun.

        Defendant testified in his own behalf at the trial. During the trial and prior to Defendant
testifying, the trial court held a hearing on Defendant’s motion to suppress the numerous statements
he gave to the police after his arrest on July 30, 2002. The trial court ruled that Defendant’s
statements concerning Dr. White’s robbery and the robberies of the men at the Steak and Ale
Restaurant were admissible. The trial court ruled Defendant’s statements concerning his
participation in five other robberies on July 30, 2002, were inadmissible, but cautioned Defendant
that the other statements might be admissible if he testified inconsistently with his prior statements
or mentioned the other robberies during his testimony.

       Defendant testified that he spent the night of July 29, 2002 with a woman whom he had just
met, and then went to visit an elderly gentleman the following morning. Some time that morning,
Defendant went to a house on Williams Street which Defendant referred to as a “crack house.”


                                                 -3-
Defendant said he smoked some marijuana and took an Ecstacy pill. Mr. Wallace stopped by the
house, and he and Defendant argued because Mr. Wallace had given Defendant’s sixteen-year-old
daughter a sexually transmitted disease.

         After Mr. Wallace left, two men arrived at the house and asked if anyone wanted to buy the
tires from a stolen car. One of the men was carrying a gun. Defendant bought the car for two rocks
of cocaine. He laid down for a while and then went to find someone to help him take the tires off
the gray car. Defendant said he was driving down the alley when he was stopped by police officers.

        Defendant said that he did not want to talk to the police on July 30, 2002, because he was still
feeling the effects of the drugs he had consumed that day, and he was tired. Defendant said he called
his brother who told him that Mr. Wallace and another man had called Crime Stoppers about
Defendant’s involvement in the robberies. Defendant decided to talk to the police in order to get Mr.
Wallace into trouble.

       Defendant said that he could not have committed the robberies that occurred on July 30,
2002, within the time frame described by the witnesses. Defendant said that the newspaper said that
Charles Liberto was robbed at 6:10 a.m., Dr. White at 6:15 a.m., and the men at the Steak and Ale
Restaurant at 6:20 a.m. Defendant also challenged the accuracy of the witnesses’ physical
descriptions of him.

        On cross-examination, the State introduced Defendant’s statements admitting to his
participation in the following robberies, all of which occurred on July 30, 2002: Kennedy Anthony
at 12:25 a.m., Rodney Peterson at 2:15 a.m., Ray Penno at 2:50 a.m., Donald Allen at 4:20 a.m., and
Charles Liberto at 6:12 a.m. All five men were robbed at gunpoint. Defendant denied that he
participated in the robberies. He said his only purpose in talking to the investigating officers was
to implicate Mr. Wallace in the offenses. Defendant admitted that it was his signature and initials
on each of the statements, but he said that Sergeant Ragland told him what details to write down.
Defendant said the shotgun belonged to one of the men who sold him the gray car, and Defendant
claimed that these men were the perpetrators of the offenses.

II. Sentencing Issues

        When a defendant challenges the length, range, or manner of service of a sentence, this Court
conducts a de novo review with a presumption that the determinations made by the trial court are
correct. Id. § 40-35-401(d). This presumption is “conditioned upon the affirmative showing in the
record that the trial court considered the sentencing principles and all relevant facts and
circumstances.” State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). “If the trial court applies
inappropriate factors or otherwise fails to follow the 1989 Sentencing Act, the presumption of
correctness falls.” State v. Shelton, 854 S.W.2d 116, 123 (Tenn. Crim. App. 1992).

       The Sentencing Commission Comments provide that the burden is on the defendant to show
the impropriety of the sentence. Tenn. Code Ann. § 40-35-401, Sentencing Commission Comments.


                                                  -4-
Our review requires an analysis of (1) the evidence, if any, received at the trial and sentencing
hearing; (2) the pre-sentence report; (3) the principles of sentencing and arguments of counsel
relative to sentencing alternatives; (4) the nature and characteristics of the offense; (5) any mitigating
or enhancing factors; (6) any statements made by the defendant in his own behalf; and (7) the
defendant’s potential for rehabilitation or treatment. Id. §§ 40-35-102, -103, and -210; State v. Smith,
735 S.W.2d 859, 863 (Tenn. Crim. App. 1987).

         A persistent offender is sentenced within the applicable Range III, or between ten and fifteen
years for a Class C felony, between twenty and thirty years for a Class B felony, and between forty
and sixty years for a Class A felony. Tenn. Code Ann. §§ 40-35-107(c) and 40-35-112(c). In
calculating the sentence for a Class C or a Class B felony conviction, the presumptive sentence is
the minimum of the range if there are no enhancement or mitigating factors. Id. § 40-35-210(c). In
calculating the sentence for a Class A felony conviction, the presumptive sentence is the midpoint
of the range if there are no enhancement or mitigating factors. Id. If there are enhancement but no
mitigating factors, the trial court may set the sentence above the presumptive sentence for the range,
but still within the range. Id. § 40-35-210(d). If both enhancing and mitigating factors are present,
the trial court must start at the presumptive sentence for the range, enhance the sentence within the
range as appropriate for the enhancing factors, and then reduce the sentence as appropriate for the
mitigating factors. Id. § 40-35-210(e). If there are mitigating but no enhancement factors present for
a Class A felony, then the trial court may set the sentence either at the midpoint of the sentencing
range, or below the midpoint. Id. § 40-35-210(d).

         At the sentencing hearing, the State introduced the pre-sentence report and copies of
Defendant’s prior judgments of conviction which include the following felony offenses: three counts
of grand larceny, a Class D felony; two counts of attempt to sell cocaine, a Class C felony; one count
of possession of cocaine of less than 0.5 grams with intent to sell, deliver or manufacture, a Class
C felony; two counts of receiving stolen property valued at over $200, a Class D felony; and one
count of theft of property over $1,000 and under $10,000, a Class D felony. In addition, Defendant
has numerous misdemeanor convictions for driving violations, unlawful possession of a weapon,
failure to appear, and possession of an automobile with an altered serial number. Defendant was
found in violation of parole in 1990 and again in 1995. Based on Defendant’s prior criminal history,
the trial court classified Defendant as a Range III, persistent offender, for purposes of sentencing,
and Defendant does not challenge this classification. See Tenn. Code Ann. 40-35-107(a)(1).

        In determining the length of each of Defendant’s sentences the trial court considered the
following enhancement factors: factor (2), Defendant has a previous history of criminal convictions
in addition to the five felony convictions necessary to support his Range III classification; factor (3)
Defendant was a leader in the commission of the offenses; factor (4), the offenses involved more
than one victim; and factor (9), Defendant has a previous history of unwillingness to comply with
the conditions of a sentence involving release into the community. In addition the trial court applied
factor (5), the victim was particularly vulnerable because of age, to Defendant’s conviction for
especially aggravated robbery. See Tenn. Code Ann. §§ 40-35-114(2), (3), (4), (5), and (9). Without
being more specific, the trial court applied enhancement factors (11) and (17) “to those sentences


                                                   -5-
where bodily injury was not an element of the underlying offense.” See id. §§ 40-35-114(11) and
(17). The trial court found that no mitigating factors were appropriate. Based on the enhancement
factors, the trial court sentenced Defendant to the maximum sentence within Range III for each
conviction, or sixty years for the especially aggravated robbery conviction, thirty years for each
aggravated robbery conviction, and fifteen years for the aggravated assault conviction.

       The trial court found that consecutive sentencing was appropriate based on its findings that
Defendant has an extensive criminal history, and that he is a professional criminal and dangerous
offender. See id. §§ 40-35-115(b)(1), (2) and (4). The trial court ordered each of Defendant’s
sentences in case Nos. 03-01711 to be served consecutively to each other, and consecutively to
Defendant’s sentence in case No. 03-01718, for an effective sentence of one hundred and sixty-five
years.

                                      A. Length of Sentences

        Defendant’s sole challenge on appeal as to the application of enhancement factors is based
on the recent United States Supreme Court decision in Blakely v. Washington, 542 U.S. ___, 124
S. Ct. 2531 (2004). Relying on Blakely, Defendant argues that his Sixth Amendment right to trial
by jury was violated because the trial court failed to submit to a jury the enhancement factors not
based on his prior convictions. See Blakely, 124 S. Ct. at 2536. Our Supreme Court, however, has
recently concluded that Tennessee’s sentencing scheme does not violate a defendant’s Sixth
Amendment rights under Blakely. State v. Edwin Gomez and Jonathan S. Londono, ___ S.W.3d
___, No. M2002-01209-SC-R11-CD, 2005 WL 856848, at *27 (Tenn. Apr. 15, 2005). Accordingly,
Defendant’s reliance on Blakely is misplaced. Nonetheless, because we find that the trial court
misapplied certain enhancement factors, we will conduct a de novo review of the length of
Defendant’s sentences.

        Defendant concedes the applicability of enhancement factor (2) based on his previous history
of criminal convictions. See Tenn. Code Ann. § 40-35-114(2). The record also supports the trial
court’s finding that he has failed in the past to successfully comply with the terms of a paroled
sentence, and that he was a leader in the commission of each of the offenses. See id. §§ 40-35-
114(3) and (9). Ms. Murphy testified that Defendant carried the gun during the robbery at the
Memphis Surgery Center, and Defendant chased her as she fled into the Center. Ms. Stidum said
that Defendant pointed the shotgun at her from behind the window. Mr. Raymond identified
Defendant as the driver of the vehicle during the offenses committed at the Steak and Ale restaurant.
Mr. Norris said that Defendant pulled a stocking mask over his face before he demanded his wallet.
“[E]nhancement for being a leader in the commission of an offense does not require that the
[defendant] be the sole leader but only that he be ‘a’ leader” in the commission of the offense. State
v. Hicks, 868 S.W.2d 729, 731 (Tenn. Crim. App. 1993) (citation omitted.).

       The trial court found that multiple victims were involved in each of the offenses based
apparently upon the presence of Ms. Murphy and Ms. Stidum during Dr. White’s robbery, the



                                                 -6-
presence of Mr. Raymond during the robberies at the Steak and Ale Restaurant, and the presence of
Mr. Myers during the aggravated assault of Mr. Raymond. See Tenn. Code Ann. § 40-35-114(4).

        The term “victim” for enhancement factor (4) purposes, however, is limited to persons who
are injured or killed, or who have property stolen or destroyed by the perpetrator of the charged
offense. State v. Raines, 882 S.W.2d 376, 384 (Tenn. Crim. App. 1994). Our Supreme Court has
held that there cannot be multiple victims for any one offense where the indictment specifies a
named victim. State v. Imfeld, 70 S.W.3d 698, 706 (Tenn. 2002). Each of Defendant’s indictments
for aggravated robbery, aggravated assault and especially aggravated robbery have a specific, named
victim. The fact that there were other individuals present during Defendant’s various offenses on
whose behalf charges were not filed does not support application of enhancement factor (4). Id.
Accordingly, we conclude that the trial court erred in applying enhancement factor (4) to each of
Defendant’s sentences.

        In addition, we conclude that the trial court improperly considered enhancement factor (5),
that the victim was particularly vulnerable because of age and physical limitations, to Defendant’s
conviction of especially aggravated robbery. See Tenn. Code Ann. § 40-35-114(5). Marge White,
Dr. White’s wife, testified that prior to the offense Dr. White had heart surgery and had difficulty
using his right hand because of nerve damage. As a result, Dr. White was no longer able to perform
surgery but worked at the Memphis Surgery Center in an administrative capacity. Although the trial
court referred to Dr. White as elderly, the record is silent as to any indication of Dr. White’s age at
the time of the offense other than Defendant’s characterization of Dr. White as “an old man.”

        A victim may be vulnerable because of physical limitations in a general sense, but that
vulnerability may not have any relevance to the offense committed against him. State v. Lewis, 44
S.W.3d 501, 505 (Tenn. 2001). Ms. Murphy testified that Defendant and Mr. Wallace walked up
behind Dr. White. Dr. White turned to run, tripped, and fell onto the pavement. There is no
indication that Dr. White tripped because of a physical disability, or that any physical limitations or
his age were factors in the commission of the offense. State v. Butler, 900 S.W.2d 305, 313 (Tenn.
Crim. App. 1994). Based on the circumstances presented in this case and upon applicable case law,
we find that the trial court erred in considering enhancement factor (5) in determining the length of
Defendant’s sentence for especially aggravated robbery.

        Without specifically stating which enhancement factor applied to which offense, the trial
court considered enhancement factors (11) and (17) in increasing the length of Defendant’s sentences
to the extent that these factors were not an element of the underlying offense. Enhancement factor
(17) requires a finding that the crime was committed under circumstances which posed a great
potential for bodily injury to a victim. Tenn. Code Ann. § 40-35-114(17). Defendant was charged
with aggravated assault against Mr. Raymond with the use of a deadly weapon causing Mr. Raymond
to fear imminent bodily injury. Id. §§ 39-13-101(a)(2); 39-13-102(a)(1)(B). This Court has
previously concluded that the presence of great potential for bodily injury is inherent in an
aggravated assault committed with a deadly weapon. State v. Hill, 885 S.W.2d 357, 363-64 (Tenn.



                                                 -7-
Crim. App. 1994). Thus, enhancement factor (17) is not applicable to Defendant’s sentence for his
aggravated assault conviction.

        Enhancement factor (17) is also not applicable to Defendant’s sentence for especially
aggravated robbery because serious bodily injury is an element of the offense. In addition, factor
(17) may not be based on the risk of potential bodily injury to an individual other than the victim of
the crime. Imfeld, 70 S.W.3d at 706; State v. Nix, 922 S.W.2d 894, 903 (Tenn. Crim. App. 1995).
Thus, the presence of Ms. Murphy and Ms. Stinnet during the commission of the especially
aggravated robbery offense does not support application of enhancement factor (17) to this sentence.

        Defendant was charged with the aggravated robbery of Mr. Skelton, Mr. Norris and Mr.
Mears by use of a deadly weapon. This Court has previously held that enhancement factor (17)
generally cannot be used to enhance a sentence for aggravated robbery because the offense of
aggravated robbery entails a high risk of bodily injury. See State v. Claybrooks, 910 S.W.2d 868,
872-73 (Tenn. Crim. App. 1994). As noted above, there is always a great potential for bodily injury
when a deadly weapon is used in the commission of the offense. Hill, 885 S.W.2d at 363. Thus the
trial court erred to the extent it considered enhancement factor (17) in determining the length of any
of Defendant’s sentences.

         Enhancement factor (11) applies when the defendant has “no hesitation about committing
a crime when the risk to human life” is high. Tenn. Code Ann. § 40-35-114(11). It may be applied
if the defendant’s conduct creates a high risk to the life of the victim, and the creation of a high risk
to life is not an essential element of the charged offense. See Tenn. Code Ann. § 40-35-114(11);
State v. Bingham, 910 S.W.2d 448, 452-53 (Tenn. Crim. App. 1995), overruled in part on other
grounds, State v. Hooper, 29 S.W.3d 1, 9 (Tenn. 2000) (citing State v. Jones, 883 S.W.2d 597 (Tenn.
1994)). That is, “where the proof necessary to establish an element of the offense would establish
that the ‘risk to human life was high,’ the enhancement factor is an essential element of the offense
and thus inapplicable.” Id. Defendant’s use of a deadly weapon during the commission of the
robberies and assault was what elevated his offenses to aggravated, and was an essential element of
each of his offenses. As a general rule, enhancement factor (11) is necessarily inherent in an
aggravated assault or an aggravated or especially aggravated robbery that is committed with a deadly
weapon. See State v. Makoka, 885 S.W.2d 366, 373 (Tenn. Crim. App. 1994).

       However, “[w]hile this Court has consistently held that [factor 11] should not be applied
when the only person subject to being injured is the victim, this factor is not inherent . . . when other
persons present could have been injured.” Id.; see also Bingham, 910 S.W.2d at 452. During Dr.
White’s robbery, Defendant chased Ms. Murphy into the Memphis Surgery Center and she barely
managed to get into the building and lock the door before Defendant caught up with her. Defendant
brandished his shotgun at both Ms.Murphy and Ms. Stidum. No charges were filed against
Defendant as a result of his conduct towards Ms. Murphy and Ms. Stidum. The record supports
application of enhancement factor (11) to Defendant’s sentence for especially aggravated robbery
based on the risk of injury Defendant’s conduct created for Ms. Murphy and Ms. Stidum.



                                                  -8-
        Defendant’s convictions arising out of the offenses committed at the Steak and Ale do not
support application of enhancement factor (11). Each of the men present during the commission of
these offenses was a named victim in an indictment resulting from these offenses.

         In summary, we find that the trial court’s application of enhancement factors (2), (3), and (9)
to each of Defendant’s sentences was proper. We find enhancement factor (11) was properly applied
to Defendant’s sentence for his especially aggravated robbery conviction, but improperly applied to
Defendant’s sentences for his aggravated robbery and aggravated assault convictions. We find that
the trial court misapplied enhancement factor (5) in determining the length of Defendant’s sentence
for especially aggravated robbery. The facts surrounding the commission of Defendant’s offenses
do not support the application of enhancement factors (4) and (17) to any of Defendant’s sentences.

        Although we have determined that the trial court misapplied certain enhancement factors
during its sentencing considerations, this does not necessarily lead to a reduction in the length of
Defendant’s sentences. State v. Winfield, 23 S.W.3d 279, 284 (Tenn. 2000). Based on the presence
of three enhancement factors for Defendant’s sentences for aggravated assault and aggravated
robbery convictions, four enhancement factors for his especially aggravated robbery conviction, and
no mitigating factors, we cannot conclude that the trial court erred in determining the length of
Defendant’s sentences. Also, the imposition of maximum sentences within the appropriate ranges
for these offenses based upon the applicable enhancement factors is well within the discretion
afforded to the trial court under Tennessee’s sentencing scheme. See Gomez, 2005 WL 856848, at
** 20-22 The Gomez court concluded that “even after an enhancement factor is found, this statute
affords to the judge discretion to choose an appropriate sentence anywhere within the statutory range,
including the presumptive minimum sentence within the range.” Id., at 20 (emphasis added). Thus,
we affirm Defendant’s sentence of sixty years for his especially aggravated robbery conviction, his
sentence of thirty years for each of his aggravated robbery convictions, and his sentence of fifteen
years for his aggravated assault conviction.

                                     B. Consecutive Sentencing

        The trial court ordered Defendant’s sentences for his aggravated robbery and aggravated
assault convictions to be served consecutively to each other and consecutively to his sentence for his
especially aggravated robbery conviction based on its findings that Defendant is a professional
criminal, that he has an extensive criminal history, and that he is a dangerous offender. Defendant
challenges the trial court’s findings and argues that consecutive sentencing is not warranted by the
circumstances surrounding his offenses.

         When a Defendant is convicted of multiple crimes, the trial court, in its discretion, may order
the sentences to run consecutively if it finds by a preponderance of the evidence that a defendant falls
into one of seven categories listed in Tennessee Code Annotated section 40-35-115. In this instance,
the trial court found as one of the factors that Defendant was “a dangerous offender whose behavior
indicates little or no regard for human life, and no hesitation about committing a crime in which the
risk to human life is high.” Tenn. Code Ann. §40-35-115(a)(4). If the trial court rests its


                                                  -9-
determination of consecutive sentencing on this category, the court must make two additional
findings. Imfeld, 70 S.W.3d at 708. First, the trial court must find that an extended sentence is
necessary to protect the public from further criminal conduct by Defendant, and, second, it must find
consecutive sentencing to be reasonably related to the severity of the offenses. State v. Wilkerson,
905 S.W.2d 933, 939 (Tenn. 1995).

        Although such specific factual findings are unnecessary for the other categories enumerated
in Tennessee Code Annotated section 40-35-115(b), the imposition of consecutive sentences is also
guided by the general sentencing principles that the length of a sentence be ‘justly deserved in
relation to the seriousness of the offense’ and ‘no greater than that deserved for the offense
committed.’” Imfeld, 70 S.W.3d at 708 (quoting Tenn. Code Ann. §§ 40-35-102(1) and -103(2));
State v. Lane, 3 S.W.3d 456, 461 (Tenn. 1999).

        Based on our review, we find that the evidence does not support a finding that Defendant is
a professional criminal who knowingly devoted his life to criminal acts as a major source of his
livelihood for the purposes of consecutive sentencing under Tennessee Code Annotated section 40-
35-115(b)(1). As the trial court noted at the sentencing hearing, Defendant has a sparse employment
record. He worked for a few months in 1999 and again in 2000 as a forklift operator. There is no
evidence, however, reflecting the amount of money Defendant derived from his criminal offenses,
or that he used that income, if any, to support himself. See State v. Desirey, 909 S.W.2d 20 (Tenn.
Crim. App. 1995). Because the State failed to prove that Defendant’s criminal acts provided a major
source of livelihood, we find that the trial court’s consideration of this factor in its sentencing
determinations was inappropriate.

        The evidence, however, does not preponderate against the the trial court’s findings that
Defendant has an extensive criminal history. See Tenn. Code Ann. § 40-35-115(b)(2). Defendant
has at least three Class C felony convictions and nine Class D felony convictions in addition to
numerous misdemeanor convictions. On August 25, 1987, Defendant pled guilty to two counts of
grand larceny and two counts of receiving stolen property over $200, and received five-year
sentences for each conviction. On November 13, 1987, he pled guilty to larceny and received a four-
year sentence. In 1991, he was sentenced to two six-year sentences for two counts of attempt to sell
cocaine. In 1996, Defendant was convicted of possession of a controlled substance and sentenced
to three years. On March 15, 2002, he was convicted of a Class D felony theft conviction March 15,
2002, for which he received a sentence of two years. The current offenses were committed on July
30, 2002. Thus, Defendant’s criminal history was an appropriate consideration in determining the
manner of service of his sentences.

        The trial court found that Defendant was a dangerous offender whose behavior indicated little
or no regard for human life based on the circumstances surrounding the commission of the offenses.
The trial court stated:

       But this man, and the person who helped him do this, are certainly, by any definition,
       dangerous offenders. They are urban terrorists. They took a shotgun and prowled


                                                -10-
        the streets of our city, threatening people’s lives, taking their belongings. The
        testimony of each of the victims was extremely compelling.

       The trial court found that consecutive sentencing was reasonably related to the severity of
the offenses and necessary to protect the public based on the extent that Defendant’s conduct
impacted the lives of the victims. It is also apparent from the record that Defendant cannot refrain
from committing crimes despite repeated convictions which evidences his dangerousness to society.
Based on our review, we cannot conclude that the trial court erred in classifying Defendant as a
dangerous offender for purposes of consecutive sentencing.

        In any event, it is necessary to find the presence of only one of the statutory categories listed
in Tennessee Code Annotated section 40-35-115(b) to support the imposition of consecutive
sentencing. See State v. Adams, 973 S.W.2d 224, 231 (Tenn. Crim. App. 1997). Defendant’s
extensive criminal history alone is sufficient to support consecutive sentencing. Defendant is not
entitled to relief on this issue.

                                           CONCLUSION

       After a thorough review of the record, we affirm the judgments of the trial court and the
imposition of consecutive sentencing.

                                                         ___________________________________
                                                         THOMAS T. WOODALL, JUDGE




                                                  -11-